Citation Nr: 1333800	
Decision Date: 10/25/13    Archive Date: 11/06/13

DOCKET NO.  10-15 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD), currently evaluated as 30 percent disabling. 

2.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. Curameng, Counsel



INTRODUCTION

The Veteran had active duty service from August 1966 to July 1968.

This matter came to the Board of Veterans' Appeals (Board) from an August 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  This matter was remanded in June 2011 for further development.  The Veteran testified at a Board videoconference hearing in September 2010.  A transcript is of record.

The Board acknowledges the judicial holding in Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In that decision, the United States Court of Appeals for Veterans Claims held that a request for a total rating based on individual unemployability (TDIU), whether expressly raised by the Veteran or reasonably raised by the record, is not a separate 'claim' for benefits, but rather, can be part of a claim for increased compensation.  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue whether a TDIU is warranted as a result of that disability.  Altogether in statements received in June 2011 and May 2012, the Veteran reported quitting his self-employed job of over 30 years due to his PTSD as he could no longer deal with the daily stress of driving and dealing with customers.  The Board finds an indication in the record that reasonably raised a claim of entitlement to a TDIU.  Accordingly, this issue is reflected on the first page of this remand and is addressed below.   

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In a statement received in April 2012, the Veteran requested that his "most recent Mental Health Records at the VAMC, Mountain Home, TN be reviewed[ed] prior to the final decision."  In an October 2013 statement, the Veteran's representative found no indication that any action was taken on this request and stated that there are no additional records on Virtual VA.  The Board notes that the most current VA treatment record associated with the claims file is from July 1, 2011.  A remand is required to obtain the treatment records for approximately the past two years.

The Board also notes that in the April 2012 written statement, the Veteran stated that his PTSD had caused him to quit his business.  This implies an increase in the severity of the disorder.  The Veteran also requested another VA examination if required to grant an increase in the rating for his PTSD.  The Board finds that a reexamination is warranted under 38 C.F.R. § 3.327 (Reexaminations) which provides that reexaminations are required if evidence indicates a material change in a disability.

As noted above, the Court has held that, when TDIU based on a disability is raised in conjunction with an increased rating claim for that disability, the Board has jurisdiction over the issue of TDIU because it is part of the claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, that issue must first be developed by the RO.

Although the Board regrets further delay, the case must be returned to the RO for additional development. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should provide the Veteran with appropriate notice as to how to substantiate a claim for entitlement to a TDIU.  The notice should also include the necessary information regarding VA's duty to assist and what the Veteran can do to assist in the development of his claim. The RO should also provide the Veteran with a VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability).   

2.  The RO should take appropriate action to request all updated treatment records from the Mountain Home VA Medical Center pertaining to PTSD dated from July 2011 onward.

3.  Thereafter, the Veteran should be afforded another VA mental examination to assess the current severity of his PTSD.  The claims file must be provided to and be reviewed by the examiner in conjunction with the examination.  The examination report should include a detailed account of all psychiatric pathology found to be present as well as a mental status examination.  All tests or studies deemed necessary should be conducted, and the results should be reported in detail.  The examiner should assign a Global Assessment of Functioning (GAF) score as set forth in the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV), for the Veteran's service-connected PTSD and indicate the impact of his PTSD on occupational and social functioning.  A complete rationale for all opinions expressed should be provided.

4.  After completion of the above and any additional development which the RO may deem necessary, the RO should then review the expanded record and readjudicate the PTSD rating issue and adjudicate the TDIU claim.  The RO should issue an appropriate supplemental statement of the case, and give the veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


